Citation Nr: 1420535	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-33 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right kidney cancer, status post nephrectomy, to include as a result of exposure to herbicides (also claimed as a soft tissue sarcoma due to Agent Orange exposure).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claim remaining on appeal was Remanded by the Board in January 2012.


FINDING OF FACT

The Veteran's clear cell kidney carcinoma did not manifest during his service, may not be presumed to have resulted from the Veteran's exposure to herbicides, and is not a result of his active military service, to include exposure to herbicides, from December 1965 to December 1969.

CONCLUSION OF LAW

The criteria for service connection for clear cell kidney cancer, to include as due to Agent Orange exposure, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013); Combee v. Brown, 34 F.3rd 1039 (Fed. Cir. 1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as a malignant tumor, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Diseases associated with herbicide exposure for purposes of the presumption include sarcoma.  38 C.F.R. § 3.309(e).  

The absence of a disease from the presumptive list does not preclude a veteran from otherwise proving that his disability resulted from exposure to Agent Orange or otherwise linking his caecinoma to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, the Board will still consider whether entitlement to service connection can be granted on a direct basis for the carcinoma at issue.

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran's official service records, including service treatment records, establish that he served in Vietnam.  The service treatment records disclose no complaint of a kidney disorder and no diagnosis of a carcinoma.  

Post-service records disclose that the Veteran worked full-time as a lineman, installing new electrical lines and rearing damaged electrical lines, for more than 30 years.  

A February 2008 private medical statement and January 2008 pathology report establish that the Veteran underwent right radical nephrectomy in January 2008.  The pathology report identified T1 clear cell renal cell carcinoma.  

In this case, the Veteran was discharged in 1969.  Clear cell carcinoma of the kidney was not diagnosed until 2008, nearly 4 decades after the Veteran's service discharge.  His clear cell renal cell carcinoma may not be presumed service-connected on the basis of a presumption applicable for a chronic disorder, as the cancer was not manifested to the required degree within one year after his service discharge.  38 U.S.C.A. § 1101.

The Veteran contends that his right kidney cancer is a form of sarcoma, which may be presumed related to his exposure to herbicides.  The February 2008 private medical statement from BLP, M.D. states that the Veteran's tumor was a "soft tissue tumor arising from the kidney."  The Veteran contended that this medical opinion was favorable to a finding that he had a soft-tissue sarcoma.  

Following VA examination conducted in February 2012, the provider rendered an opinion that clear cell carcinomas are pathologically differentiated from sarcomas.  The examiner noted that approximately 80 percent of all sarcomas originate from soft tissue, but a carcinoma arising from soft tissue may only be classified as a sarcoma if it arises from mesenchymal tissue.  In contrast, clear cell renal cell carcinomas arise from the proximal tubule (of the kidney) and have a deletion of chromosome 3p.  

This opinion establishes that the Veteran's renal cell carcinoma is not within the definition of a "sarcoma" for purposes of the presumptions related to exposure to herbicides, providing, unfortunately, highly probative evidence against the Veteran's claim. 

The appellant's representative, in an April 2014 Informal Hearing Presentation, contends that the unfavorable 2012 VA opinion is not probative because it conflicts with the private opinion rendered by BLP, MD, in the February 2008 statement.  The Board disagrees.  Dr. BLP specifically stated, "This patient's pathology has returned as a T1 clear cell renal cell carcinoma . . . The tumor is a soft tissue tumor arising from the kidney."  Dr. BLP did not state specifically whether the soft tissue tumor was or was not a sarcoma.  The 2012 VA opinion explains how a soft-tissue sarcoma differs from other tumors arising from soft tissue.  Thus, the 2012 VA medical opinion does not differ from Dr. BLP's opinion, it simply sets out the facts and medical knowledge in greater detail, as requested in the Board's Remand.  

There is no indication in the record that the VA provider who rendered the examination was not competent to review the medical evidence and to provide the additional details explaining the medical knowledge available to distinguish the carcinoma that arose from the Veteran's soft tissue from soft-tissue sarcoma.  The 2012 VA opinion is not contradictory to the 2008 private medical opinion.  Both opinions are probative and persuasive, but the more detailed opinion more clearly explains why both opinions are unfavorable to the Veteran's claim.  

The VA examiner also explained that the renal cell carcinoma identified in the Veteran's case was a genetically multisystem disease and was less than likely related to the Veteran's exposure to herbicides.  The provider identified the Veteran's risk factors for increased risk of developing clear cell renal carcinoma.  However, the examiner did not list exposure to herbicides among the identified risk factors manifested in the Veteran's case for the identified cancer.

The Board has considered whether the Veteran's clear cell renal cell carcinoma was first diagnosed or manifested in service.  It was not, as it was diagnosed some 39 years after the Veteran's discharge, and there were no symptoms of the carcinoma until a brief period prior to the computed tomography examination which resulted in identification of the tumor.

The Board has considered whether the Veteran's clear cell renal cell carcinoma was chronic following the Veteran's service.  The medical evidence establishes that the Veteran had no complaints associated with renal carcinoma until many years elapsed after his service.  The Veteran himself does not contend that a renal carcinoma was chronic and continuous after service.  The Veteran is not entitled to presumptive service connection for renal carcinoma on the basis that it was a chronic disease present since service.

The Board has considered whether the Veteran's renal carcinoma may be presumed related to his exposure to herbicides. Sarcomas, including soft-tissue sarcomas, may be presumed related to exposure to herbicides. However, the best medical evidence (for reasons cited above) establishes that the Veteran's clear cell renal cell carcinoma is not defined as a sarcoma, and may be medically differentiated from sarcoma, as the two types of cancer arise from different underlying etiologies and different types of cells tissue. 

The provider's statement that the type of renal cell cancer the Veteran had removed was of a genetic origin, and therefore less than likely related to exposure to herbicides, is of great probative weight and of great evidentiary weight against the claim, and the opinion provides a firm scientific basis for the conclusion.  

Beyond the other facts cited above, it is important for the Veteran to understand that this provides a basis to find that the Veteran's disability is less likely than not (less than a 50% chance) related to herbicide exposure.  

The preponderance of the evidence is against the claim on any basis.  There is no reasonable doubt to resolve in the Veteran's favor. 38 U.S.C.A. § 5107(b).  The claim must be denied.  



Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in March 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records were obtained.  The Veteran submitted private treatment records and opinion.  The Remand portion of the Board's 2012 Decision explained what information was lacking in the private medical opinion, and the Veteran was provided a VA examination.  This examination and associated report are adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims and comply with the Board's Remand request.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The appeal for service connection for clear cell kidney cancer, to include as due to Agent Orange exposure, is denied.


____________________________________________
JOHN J. CROWLEY  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


